Fourth Court of Appeals
                                              San Antonio, Texas
                                                   June 2, 2015

                                                No. 04-15-00255-CV

                                                SW LOAN A, L.P.,
                                                   Appellant

                                                        v.

                     Anibal J. DUARTE-VIERA, Antonio P. Pardo, and Edward M. Reiss,
                                             Appellees

                          From the 131st Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2012-CI-12742
                               Honorable John D. Gabriel, Jr., Judge Presiding

                                                   ORDER
       Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
June 29, 2015.

                                                             PER CURIAM

       ATTESTED TO: ______________________________
                     KEITH E. HOTTLE
                     CLERK OF COURT



       cc: Robert Arthur McNiel                                   John Gerhart Jr.
       DEANS & LYONS, LLP                                         Hunton & Williams, LLP
       325 N. Saint Paul Street, Suite 1500                       1445 Ross Avenue, suite 3700
       Dallas, TX 75201                                           Dallas, TX 75202-2755